 Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DAYNA LAZARUS,

                Plaintiff,
                                                            CASE NO.:
v.

STACY WHITE, in his Official
Capacity as a Member of the
Hillsborough County Commission
for Hillsborough County, Florida,

            Defendant.
____________________________________/

                   VERIFIED COMPLAINT FOR DECLARATORY AND
                 INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL

     1. Plaintiff, DAYNA LAZARUS, by and through the undersigned attorney, hereby files this

        Verified Complaint for Declaratory and Injunctive Relief and Demand for Jury Trial

        against Defendant, STACY WHITE, in his Official Capacity as a Member of the

        HILLSBOROUGH COUNTY COMMISSION FOR HILLSBOROUGH COUNTY,

        FLORIDA, and in support thereof alleges as follows:

                                    JURISDICTION AND VENUE

     2. Plaintiff brings this action pursuant to 42 U.S.C. § 1983 for violation of her First

        Amendment rights.

     3. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

     4. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202, and injunctive relief

        pursuant to Fed. R. Civ. P. 65.

     5. Venue is appropriate in this District, as the Defendant is a Member of a County

        Commission in Hillsborough County, Florida.

                                                1
Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 2 of 7 PageID 2



                                          PARTIES

 6. Plaintiff, DAYNA LAZARUS (“LAZARUS”) is a resident of Hillsborough County,

    Florida.

 7. Defendant, STACY WHITE (“WHITE”), is a Member of the Hillsborough County

    Commission for Hillsborough County, Florida, having been elected in 2014.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

 8. Dayna Lazarus is a local activist. Her activism tends to focus on issues relating to

    transportation and issues relating to racism. She has worked with several local activist

    groups including Organize Florida, SURJ ("Showing Up for Racial Justice"), and

    Transit Now Tampa Bay. She recently graduated with a Masters in Urban and

    Regional Planning and focused her studies on issues relating to transportation

    equity.

 9. On June 26, 2017, Hillsborough County Commissioners Stacy White and Sandy

    Murman were holding a "South County Transportation Town Hall."

 10. The purpose of the “Town Hall” meeting was to allow members of the public to

    address the Commissioners on matters relating to transportation. The event took

    place at Lennard High School in the south part of Hillsborough County.

 11. Ms. Lazarus wished to address the "TBX Project," an unpopular proposed

    transportation project that would involve the Florida Department of Transportation

    exercising its eminent domain powers to purchase real estate largely occupied by

    black citizens and citizens of color for the enlargement of the State Highway

    system, resulting in the displacement of a disproportionate number of African




                                             2
Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 3 of 7 PageID 3



    American residents and residents of color, with homes in the area sought to be

    the location of the taking.

 12. Ms. Lazarus attended the workshop intending to read a statement during the

    public comments portion of the agenda arguing that the TBX project raised racial

    implications. The full text that she intended to read is set forth below:

                Today, I am speaking on behalf of nearly 1,000
                Hillsborough County residents, part of a group called
                SURJ, showing up for racial justice, a group that works to
                educate white people on institutional racism, and how we
                can do better.

                My question is for Commissioners Murman and White. It's
                good to see you both again; I was at the BOCC meeting last
                Wednesday when you both voted to let a confederate statue
                stand unmoved in front of the Hillsborough County
                Courthouse. This statue was erected in 1911 to reinforce the
                worldview that the white race is superior to all others.

                You both also voted to move forward with the TBX
                project which will displace mostly black and Hispanic
                communities in the heart of Tampa to build toll roads that
                will only benefit the wealthy and privileged. I cannot help
                noticing the connection between these two votes.

                Please understand that there is a difference between a
                person who is actively a bigot, and a person who actively
                reinforces institutional, or systemic racism. Inequality,
                whether it be of race, income levels, or access, is built into
                the land, and perpetuated by the way cities are planned and
                the symbols within them.

                Do you, Commissioners, recognize your role within the
                system in reinforcing institutional racism in Hillsborough
                County?

 13. As LAZARUS began to read the above statement, WHITE interrupted her and told

    her that she was off topic and that this was a meeting about transportation.




                                           3
Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 4 of 7 PageID 4



 14. LAZARUS stated that her comments were about transportation and continued

    reading, even skipping ahead to the part of her statement specifically regarding the

    TBX project.

 15. WHITE interrupted her again, and several others in the room seized the opportunity

    to join in and heckle and jeer at LAZARUS.

 16. Seconds later, WHITE stated: “It is clear that the audience does not wish to engage in

    the dialogue. You are about to be escorted out.”

 17. At this point, two security guards, either campus security, officers of the Tampa

    Police Department, or Hillsborough County Sheriff's deputies, walked LAZARUS

    out of the room and then all the way off campus to the sidewalk, telling her that there

    is a "time and a place to say things" and that this was not the time and place.

 18. The American Civil Liberties Union of Florida’s Greater Tampa Chapter’s Legal

    Panel Chair sent an email to WHITE’S assistant on May 11, 2018, sending the text of

    LAZARUS’ speech and asking WHITE to call her, and to tell her that he realizes that

    he shouldn't have cut her off now that he sees that her comments were, in fact, on

    topic.

 19. Within the hour, the Greater Tampa Chapter’s Legal Panel Chair received a phone

    call from the Hillsborough County Attorney’s Office defending Commissioner

    White’s actions and refusing to say whether he would call Ms. Lazarus or not.

    WHITE never called her.

 20. WHITE’S actions in having LAZARUS ejected from the meeting was an abuse of

    authority over security personnel to silence members of the public who were trying




                                            4
Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 5 of 7 PageID 5



    to petition Governmental figures for the redress of grievances that those figures

    would rather not see aired.

                                     COUNT ONE
                                  FIRST AMENDMENT

 21. The Plaintiff realleges and adopts paragraphs 1 through 20 above, as if fully set forth

    herein.

 22. The First Amendment prohibits WHITE, in his official capacity, from restraining

    citizens desiring to express their opinions in a forum such as the“outh County

    Transportation Town Hall” held for the public at a college campus.

 23. WHITE arbitrarily and subjectively determined that racism was unrelated to

    transportation, which is clearly not objectively off-topic.

 24. The Supreme Court decisions scrutinize regulations on free speech depending on

    whether the forum is: (1) a traditional public forum; (2) a designated public forum or

    limited public forum; or (3) a non-public forum.

 25. The “South County Transportation Town Hall” held at the Hillsborough Community

    College campus was a “limited public forum,” as it was as a forum to discuss certain

    topics.

 26. In limited public forums, the government cannot discriminate against differing

    viewpoints, and any restriction must be “reasonable in light of the purpose served by

    the forum.”

 27. Here, WHITE explained that he was having LAZARUS escorted out of the room because

    “the audience does not wish to engage in the dialogue.”

 28. WHITE’S conduct was a restriction on free speech based on the content of LAZARUS’

    comments, rather than a content-neutral attempt to ensure an orderly meeting.

                                            5
 Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 6 of 7 PageID 6



   29. LAZARUS was publicly humiliated at a public meeting, and marched outside by armed

       guards.

   30. WHITE’S actions violate LAZARUS’ First Amendment right to freedom of speech.

   31. The above-described actions of WHITE were taken under color of state law.

   32. There is a substantial and actual justiciable controversy over Plaintiff’s rights under

       the First Amendment to the United States Constitution.

                                   PRAYER FOR RELIEF

   33. WHEREFORE, Plaintiff respectfully requests:

          a. Declaratory relief that Defendant’s actions constitute a violation of Plaintiff’s

                 rights under the First Amendment to the United States Constitution;

          b. Damages are of an amount to be determined at trial.;

          c. Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

                                 DEMAND FOR JURY TRIAL

Plaintiff, DAYNA LAZARUS requests a trial by jury on all issues so triable.



Dated: April 17, 2020.

                                                    Respectfully Submitted,

                                                    /s/ Luke Lirot, Esq.

                                                    Luke Lirot, Esq.
                                                    LAW OFFICES OF LUKE LIROT, P.A.
                                                    Florida Bar No. 714836
                                                    Counsel for Plaintiff
                                                    2240 Belleair Rd., Suite 190
                                                    Clearwater, FL 33764
                                                    (727) 536-2100 Office
                                                    (727) 536-2110 Facsimile
                                                    (813) 789-9777 Cellular
                                                    E-mail: Luke2@LirotLaw.com

                                                6
Case 8:20-cv-00866-MSS-TGW Document 1 Filed 04/17/20 Page 7 of 7 PageID 7



                                               Office@lirotlaw.com
                                               Krista@lirotlaw.com

                                        And

                                        Daniel B. Tilley
                                        Florida Bar No. 102882
                                        ACLU Foundation of Florida
                                        4343 West Flagler St., Suite 400
                                        Miami, FL 33134
                                        (786) 363-2714
                                        dtilley@aclufl.org




                                    7
